Title: From Thomas Jefferson to the Governor of Virginia, 3 August 1787
From: Jefferson, Thomas
To: Governor of Virginia



Sir
Paris Aug. 3. 1787.

I am to acknolege the receipt of your Excellency’s letters of Jan. 28. and May 4. which have come to hand since the date of mine of Feb. 7. Immediately on the receipt of the former I caused enquiry to be made relative to the bayonets, and found that they had certainly been packed with the muskets. Your Excellency’s favor of May 4. renders unnecessary the sending the proofs. There have been shipped in the whole from Bordeaux 3400 stand of arms, and from Havre 3406 cartouch boxes which I hope have come safely to hand. Besides these there has been a shipment from Bordeaux of powder &c. made by Mr. Barclay. This was but the half of what was intended, and of what Mr. Barclay had contracted for. But his bill on Mr. Grand was protested on a misconception of Mr. Grand’s who by a mixture of your account with that of the U.S. had supposed he had but about 12,000 livres of your money in his hands. I was absent on.a journey, and happened in the course of that to meet with Mr. Barclay at Bourdeaux, and we concluded to send you half the quantity. Since my return I have not been able to have your account exactly settled so as to render it now; but am able to say in general and with certainty, that every thing sent you has been paid, and that after paying Houdon 3000₶ for the second bust of the Marquis de la Fayette now nearly ready to be sent off for you, and 10,000₶ the second paiment due towards Genl. Washington’s statue, there will remain enough in Mr. Grand’s hands to pay for a quantity of powder, &c. equal to that sent you by Mr. Barclay from Bordeaux, which shall accordingly be done. This balance on hand includes 5300. livres paid by Mr. Littlepage, which, tho’ he had sent us a bill for, six or eight months ago, we had refused to receive till the arrival of your Excellency’s letter informing me it had not been paid in America. It was therefore applied for and received by Mr. Grand a few days ago. Mr. Barclay drew on me for the balance of his account with the state of Virginia 2370 livres which I paid; besides this he afterwards  discovered an omission of 108₶-8s in his account, which I pay also, so as to leave your account with him balanced. There is however the article of expences for young Mercier, which he has neither entered in your account, nor charged to me in my private account. It remains yet due to him therefore, and I shall pay it to him if he applies to me. I should have called for it, but that he was gone to America before I discovered the omission. Should the state have further occasion for arms, your Excellency will be able to judge, combining quality and price, whether those of Liege or of France are to be preferred. I shall with chearfulness obey your future orders on this or any other account, and have the honor to be with sentiments of the most perfect esteem & respect your Excellency’s most obedient & most humble servant,

Th. Jefferson

P.S. The original of the report on the inauguration of the bust of the M. de la Fayette accompanies this.
P.S. Aug. 4. Mr. Grand’s clerk has called on me this morning and shewed me a rough, tho’ probable state of his account, by which he convinces me I had mistaken the balance, which probably will be only between six and seven thousand livres. I doubt whether it will be worth while to invest this in military stores, whether it may not be as well to let it remain for the balance of the statue? But I shall follow the orders of your Excellency if you will be so good as to give them.
Th. Jefferson

